Citation Nr: 0604517	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-43 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
urticaria.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from July 2000 to October 2003

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  The veteran's urticaria does not result in recurrent 
debilitating episodes or require intermittent systemic 
immunosuppressive therapy for control.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
urticaria are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.118, Diagnostic Code 
7825 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

In the present case, the issue on appeal arises from the 
initial rating for urticaria.  A substantially complete 
application was received in November 2003.  In December 2003, 
the AOJ provided notice to the veteran regarding the VA's 
duties to notify and to assist.  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  Although the veteran was 
not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence he wished VA to retrieve for him.  

The Board notes that the veteran raised the issue of an 
increased rating in the context of a notice of disagreement; 
therefore, this is a downstream issue.  VA is not required to 
provide additional notice concerning this downstream issue 
since VA already has given notice regarding the original 
service connection claim.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  Thus, the Board finds that the content and timing of 
the December 2003 notice comports with the requirements of 
§ 5103(a) and § 3.159(b).  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Treatment records 
have been obtained.  A VA examination was provided by QTC 
services in January 2004.  The Board does not know of any 
additional relevant evidence which has not been obtained.


II.  Applicable Law and Analysis

The veteran is currently rated under Diagnostic Code (DC) 
7825 at 10 percent for urticaria.  In cases such as this, in 
which the veteran has appealed the initial rating assigned 
after service connection is established, the Board must 
consider the initial rating, and, if indicated, the propriety 
of a staged rating from the initial effective date forward.  
See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

A 30 percent evaluation is warranted when there are recurrent 
debilitating episodes occurring at least four times during 
the past 12-month period and requiring intermittent systemic 
immunosuppressive therapy for control.  A maximum 60 percent 
evaluation for urticaria is available where there are 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period, despite continuous 
immunosuppressive therapy. 

The evidence of record does not support an evaluation in 
excess of 10 percent.  There is no evidence of the use of 
systemic immunosuppressive therapy to control the veteran's 
urticaria.  An April 2004 record indicates that the treating 
physician stated that he would not be giving 
immunosuppressive therapy and that only antihistamines would 
be used.  The record shows that, although the veteran suffers 
from recurrent episodes of urticaria, the episodes have only 
been treated with antihistamines and sympathomimetics, such 
as Loratadine, Atarax, and Benadryl.  The records indicate 
that this treatment has worked.  The veteran also has a 
history of tinea versicolor, which has been successfully 
controlled by the prescription of a selenium sulfide and 
ketoconazole cream.  

There is also no evidence that the recurring urticaria are 
debilitating.  The records indicate that any pruritus can 
usually be dissipated by cool temperatures.  The January 2004 
VA examination reported that the functional impairment is 
constant scratching when an episode is ongoing, but that the 
condition did not result in any time lost from work.

Based on the foregoing, the Board finds that the veteran is 
not entitled to a rating higher than 10 percent under DC 
7825.  Additionally, because the veteran's records on the 
whole paint a consistent disability picture throughout the 
appeal period, a staged rating in accordance with Fenderson 
v. West, supra, is not appropriate.  

The medical evidence also does not present any evidence 
supporting the application of any other rating code under 
38 C.F.R. § 4.118.  Finally, the facts do not indicate that 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is 
required.  

ORDER

A rating in excess of 10 percent for urticaria is denied.


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


